In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-583 CV

____________________


IN RE ROYAL INDEMNITY COMPANY




Original Proceeding




MEMORANDUM OPINION

	On November 21, 2007, Royal Indemnity Company filed a petition for writ of
mandamus.  Upon notice that the parties were negotiating a possible settlement, we granted
an extension of time for filing the response.  On January 25, 2008, we were notified that all
claims and counterclaims between Royal Indemnity Company and MP Holdings III, Inc. had
been dismissed with prejudice.  We inquired whether the mandamus proceeding had been
mooted by the settlement between the relator and the only party to whom the relator had been
ordered to produce the documents that are the subject of this proceeding.  The relator
acknowledged that this proceeding is moot.
	Accordingly, this original proceeding is dismissed without regard to the merits of the
issues raised in the petition for writ of mandamus.
	PETITION DISMISSED.

									PER CURIAM


Opinion Delivered March 6, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.